Citation Nr: 0808251	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  04-17 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for residuals of a right 
knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1993 to 
August 1993 and from January 1998 to January 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania that, 
in pertinent part, denied service connection for residuals of 
a right knee injury.

The veteran resides within the jurisdiction of the Buffalo, 
New York, VA Regional Office (RO).

In November 2004, the veteran testified during a hearing 
before a Decision Review Officer at the RO; a transcript of 
that hearing is associated with the claims file.  

The Board notes that in a March 2004 decision, the RO granted 
service connection and assigned an initial 10 percent rating 
for folliculitis with underlying dermatitis, effective 
January 28, 2001.   In January 2005, the RO received the 
veteran's notice of disagreement (NOD) with the initial 10 
percent rating, contending that a 30 percent rating was 
warranted.  A June 2006 statement of the case (SOC) was 
issued to the veteran that reflects, after de novo review, a 
Decision Review Officer (DRO) continued the initial 10 
percent rating.  In July 2006, the veteran perfected his 
appeal.  Thereafter, by a March 2007 decision, a DRO granted 
a 30 percent disability rating for folliculitis with 
underlying dermatitis, effective March 3, 2004.  In April 
2007, the veteran submitted an NOD with the effective date 
assigned for the 30 percent rating, contending that it should 
be effective from the January 28, 2001 initial grant of 
service connection, and if this was established he would 
withdraw his appeal.  Thereafter, by a September 2007 DRO 
decision, clear and unmistakable error was found and a 
retroactive increased evaluation of 30 percent for 
folliculitis was granted, effective January 28, 2001.  In a 
December 2007 written statement, the veteran withdrew his 
claim for a higher initial rating for his service-connected 
folliculitis.  Accordingly, the only issue the Board will 
discuss is entitlement to service connection for residuals of 
a right knee injury. 
In an October 2007 pre-certification review, the veteran's 
representative referred to medical records associated with 
the claims file "noting [the veteran's] low back pain with 
radiculopathy and muscle spasm" and indications that the 
veteran reported "numbness and tingling down his legs."  
The representative also checked off a box indicating that a 
medical opinion was required.  Initially, the Board notes 
that it must liberally construe all documents filed by a 
claimant.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  
In this case, as the veteran is currently service-connected 
for lumbosacral strain, the Board finds that his 
representative has implicitly raised a claim for an increased 
rating for the veteran's service-connected low back 
disability.  Additionally, in a December 2007 letter, the 
veteran's representative clearly stated that the veteran 
desires to reopen his claim for an earlier effective date for 
his grant of service connection for the Achilles tendon 
condition.  As these issues have not been developed for 
appellate review, they are referred to the RO for appropriate 
action


FINDINGS OF FACT

1.  Any injury to the right knee sustained in service was 
acute in nature and resolved without leaving residual 
disability.

2.  The competent and probative medical evidence shows that 
the veteran is not diagnosed with a current right knee 
disability.


CONCLUSION OF LAW

The criteria for service connection for residuals of a right 
knee injury are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  These notice requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability; a connection between the veteran's 
service and the disability; degree of disability; and the 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim. Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (2006).

With respect to VA's duty to notify, the RO sent notice 
letters to the veteran in December 2001 and March 2006 which 
asked him to submit certain information, and informed him of 
VA's responsibility concerning obtaining evidence to 
substantiate his claim for service connection.  In accordance 
with the requirements of the VCAA, the letter informed the 
veteran what evidence and information VA would be obtaining, 
and essentially asked the veteran to send to VA any 
information he had to process the claim.  The letter also 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records. VA informed the 
veteran what he needed to substantiate his claim on appeal.  
The March 2006 letter was compliant with Dingess/Hartman, 
supra.  In view of this, the Board finds that the 
Department's duty to notify has been fully satisfied.  

The Board notes that the veteran did not receive notice 
compliant with Dingess/Hartman until after the July 2002 
unfavorable decision. Thus, the Board finds that a timing 
error has occurred.  Pursuant to the holding in Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), any error in this 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption. A notice error requires 
reversal unless VA can show the error did not affect the 
essential fairness of the adjudication. Id.

In this case, the required notice was provided to the veteran 
in December 2001 and March 2006 letters.   The veteran and 
his representative were afforded ample opportunity to respond 
to each letter and the claim was fully developed prior to 
readjudication and certification (as reflected in the March 
2004 statement of the case (SOC) and the April 2005 and 
September 2007 supplemental statements of the case (SSOCs)). 
So under these circumstances, the Board finds the veteran was 
afforded "a meaningful opportunity to participate effectively 
in the processing of his claim by VA," and thus, "essentially 
cured the error in the timing of notice."  See Pelegrini, 18 
Vet. App. at 122- 24, and Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect).  Hence, the Board concludes that any defect in the 
timing of the notice constitutes harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran to include obtaining service treatment records, 
VA medical records, and private medical records.  In 
addition, in connection with the claim on appeal, the RO 
arranged for the veteran to undergo a VA examination in March 
2002; the report of which is of record.  The veteran has also 
submitted private medical records and his own statements in 
support of his claim.  Significantly, neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any existing, additional evidence, not 
already of record, that needs to be obtained.  The Board also 
finds that the record presents no basis to develop the record 
to create any additional evidence. 

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
appellant and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The veteran contends that he had no complaints of right knee 
pain or a right knee deformity until his active military 
service.  

Service connection is granted for disability resulting from 
an injury incurred or a disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

The Board finds that claim for service connection for 
residuals of a right knee injury must be denied because the 
first essential criterion for a grant of service connection-
medical evidence of a current disability-has not been met.

Service treatment records (STRs) reflect that in July 1993 
the veteran complained of right knee pain after falling and 
injuring his knee.  The record noted that the veteran fell 
back and "hyperflexed" his knee.  On examination of the 
right knee, he had normal range of motion, no edema, no 
crepitis, negative McMurray testing, with only some increased 
stiffness noted with flexion of the knee.  The assessment was 
right knee strain, which was treated with Motrin and an ace 
bandage.  Another July 1993 STR, dated one week later, 
reflects that the veteran presented for follow-up of his 
right knee injury.  At that time, he had no complaints of 
right knee pain.  Examination was essentially normal.  The 
assessment was right knee pain- resolved.  There are no 
subsequently dated STRs on file reflecting further 
complaints, evaluation, or treatment for the right knee.

In this regard, an October 2000 report of medical assessment, 
the veteran did not indicate that he had or was currently 
receiving medical treatment or care for his right knee; 
however, he clearly noted that he had been seen or received 
treatment for low back pain and ankle tenderness.  Likewise, 
in an October 2000 self-report of medical history, the 
veteran responded in the negative when asked about having had 
past or present "trick" or locked knee; arthritis; or bone, 
joint or other deformity; however, he clearly reported 
recurrent back pain, foot trouble, and eye trouble.  A 
December 2000 medical examination report reflects that the 
veteran's lower extremities were evaluated as clinically 
normal.  At that time, he was diagnosed with Achilles 
tendonitis, lumbosacral strain, myopia-corrected, and 
borderline high blood pressure; however, no right knee 
condition diagnosed.  

The post-service medical evidence does not establish that the 
veteran currently has a  right knee disability.  

Private medical records from West Ridge Family medicine dated 
from November 2000 to November 2003 reflect the veteran's 
complaints and treatment received for a variety of medical 
conditions; however, they are negative for complaints, 
evaluation, or treatment for conditions related to the right 
knee. 

An October 2001 private Chiropractic record from Dr. D.A. 
Breninghouse is negative for complaints, evaluation, or 
treatment for right knee conditions.  The veteran's 
documented history was lower back pain and right greater than 
left ankle pain.  It was also noted that the veteran stated 
that he injured his back in 1999 when he fell down the stairs 
in the military.  Again, there was no report by the veteran 
of injuring his right knee in the military.  In a January 
2002 record,  Dr. Breninghouse documented that the veteran's 
presented with a "new complaint of right knee pain as of 
January 18, 2002."  Dr. Breninghouse's objective finding was 
McMurray's test positive for possible lateral meniscus tear 
right knee.  There was no current diagnosis of a right knee 
condition.  However, there were several diagnosed conditions 
related to the veteran's low back, to include pain, 
radiculopathy, and muscle spasm.  A March 2002 report 
reflects that the veteran complained of right knee pain, with 
no new objective findings, no x-rays, and no diagnosed right 
knee disability.  

A March 2002 VA joints examination shows that the examiner 
reviewed the claims file, noting that the veteran injured his 
knee in July 1993, but apparently made a complete and full 
recovery.  The examiner noted there was no other records 
suggestive of knee pathology or pain.  The veteran complained 
of constant pain below the right knee joint with swelling at 
times.  The examiner noted that when he asked the veteran why 
he had not complained about his right knee from 1993 until 
"2000", the veteran had no real answer.  Physical 
examination demonstrated a relatively normal contour of the 
right knee.  There was some tenderness on the lateral margin 
of the right patella.  Range of motion was from 0 degrees to 
135 degrees.  Negative drawers sign, negative McMurray's sign 
and there was no laxity of the joint.  The diagnostic 
impression was normal contour of the right knee with no 
evidence or residuals from the injury that he sustained in 
1993.   X-ray was normal and no right knee disability was 
diagnosed.  

VA outpatient records dated from July 2003 to August 2007 
were negative for complaints, findings, or diagnosis related 
to the veteran's right knee.  In fact, during a July 2003 
initial physical examination to establish care at the 
Rochester VA outpatient clinic, the veteran specifically 
reported that his current medical problems included 
folliculitis of the scalp and disability due to low back pain 
with symptoms that were currently well controlled.  He also 
reported having had an MRI that revealed a displaced lumbar 
disc.  The veteran stated that he received his primary care 
in the community from K. Hayden, M.D.   During a review of 
systems, the veteran stated in the past he had borderline 
hypertension, he had a good appetite, and he slept well.  On 
physical examination, the veteran reported his pain level was 
0.  Musculoskeletal findings revealed full range of motion 
noted over all joints.  Neurologically, the veteran ambulated 
well, and his strength, motor, sensory, and coordination were 
within normal limits.  Reflexes were 2+ of the upper and 
lower extremities, bilaterally equal.  Romberg was negative.  
No right knee disability was diagnosed.  VA physical therapy 
records in 2004, related to the veteran's service-connected 
low back, reflect that the veteran had a normal gait pattern 
and he was able to participate without difficulty.

Private medical records from K. Hayden, M.D., dated from 
March 2003 to October 2004 are negative for complaints, 
treatment, or diagnosis of a right knee condition.  An 
October 2004 record reflects that the veteran had begun 
exercising and running again, with complaints specific only 
to his heels, and discussions noted of a prior injury to his 
ankles in service.

In this case, the Board finds that there is no persuasive 
medical evidence of a current right knee disability for which 
service connection can be granted. As noted above, the 
veteran was assessed on one occasion during service with 
right knee strain and when seen on follow-up one week later, 
he was assessed with right knee pain, resolved.  Moreover, 
although Dr. Breninghouse's January and March 2002 records 
reflect assessments of positive McMurray's test suggesting a 
possible torn right meniscus, medical possibilities and 
unsupported medical opinions carry negligible probative 
weight.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In this regard, "a possible torn right meniscus," 
is not a diagnosis.  Furthermore, given the relative 
contemporanity of Dr. Breninghouse's January and March 2002 
treatment records with the March 2002 VA examination, the 
Board finds that the x-ray revealing a normal right knee 
significantly diminishes the probative value of Dr. 
Breninghouse's statement as to a "possible torn right 
meniscus."  

Conversely, the Board attaches significant probative value to 
the VA examiner's findings and opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.). The March 2002 VA examiner reviewed the 
veteran's claims file, to include the veteran's service 
treatment records, performed a thorough VA joints 
examination, to include consideration of the veteran's 
assertions, and then opined that the right knee injury in 
service resolved, and that the conclusion was the veteran's 
right knee was normal.  Hence, no current right knee 
disability was diagnosed.  Under these circumstances, the 
Board finds that the overwhelming preponderance of the 
evidence is against the veteran's claim that his current pain 
and discomfort in his right knee are manifestations of an 
actual diagnosed right knee disability.

The Board has considered the veteran's statements that he has 
disabilities of the right shoulder, manifested by 
instability, and right and left knees, manifested by pain, 
that began in service.  The veteran is competent as a lay 
person to report that on which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
the veteran is not competent to offer medical opinion as to a 
diagnosis of claimed disability as there is no evidence of 
record that the veteran has specialized medical knowledge.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Consequently, his statements with regard to his subjective 
complaints and his history are competent, but they do not 
constitute competent medical evidence for the purpose of 
establishing current disability, or linking any current 
disability to service.  

In the present case, the medical evidence does not show a 
current diagnosis of a right knee disability.  The existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation. 38 U.S.C.A. §§ 1110, 1131; see also 
Degmetich v. Brown, 104 F.3d 1328 (1997).  

Congress has specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability, and in the absence of proof of 
a present disability, there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  Only the veteran's 
reported history and complaints of chronic right knee pain 
have attributed a current right knee condition to a 
disability incurred in service.  Moreover, pain does not, by 
itself, without a diagnosed or identifiable underlying malady 
or condition, constitute a disability for which service 
connection may be granted.  See also Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir 2001).  

As such, the Board finds that there is no competent evidence 
to support a finding that the veteran currently has a right 
knee disability upon which to predicate a grant of service 
connection.  Accordingly, the benefit of the doubt doctrine 
of 38 U.S.C.A. § 5107(b) is not for application in this case 
and the veteran's claim for service connection for residuals 
of a right knee injury must be denied.


ORDER

Service connection for residuals of a right knee injury is 
denied.  





____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


